2fi^>1Vd
                                                                                  DI E
                                          NO. WR-83,375-01
                                          CAUSE NO. 4762A                  F     SEP0..?fli5
                                                                            SEVENTH COURT OF APPEALS
                                                                                VIVIAN LONG, CLERK
                                                                                                     u




STATE OF TEXAS                                                      IN THE 100™ DISTRICT COURT

VS.                                                                 IN AND FOR


SHELTON WADE MONTGOMERY,                                            CARSON COUNTY, TEXAS
EX PARTE




                                                ORDER



The court, after reviewing the affidavit of defense counsel Paul Herrmann, finds that the representation

of the defendant was not deficient. Any failure to call witnesses was a legitimate trial strategy choice.




                                                            Stuart M. Messer, District Judge Presiding




                                                                               C011PTnfC£,VEDW
                                                                               C°WT0FCTO,Wu;pB(ts
                                                                                       SEP OS 2015

                                                                                   Abe!Acosia,Ctert,